PER CURIAM:
Lino Zepeda Gomez appeals the district court’s order denying his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2) (2006) based on Amendment 709. Because this amendment is not expressly listed in U.S. Sentencing Guidelines Manual § 1B1.10(c) (2010), the district court lacked authority to apply the amendment retroactively. See United States v. Dunphy, 551 F.3d 247, 249 n. 2 (4th Cir.2009). Accordingly, we affirm the district court’s order. See United States v. Gomez, No. 7:01-cr-00069-F-1 (E.D.N.C. Nov. 8, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.